Citation Nr: 1400045	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastroesophageal reflux disease (GERD), as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND 

In written statements of record, the Veteran asserted that his claimed GERD was secondary to his service-connected type II diabetes mellitus.

A longitudinal review of the record reveals that the Veteran has been awarded service connection for type II diabetes mellitus.  A post-service esophagastroduodenoscopy (EGD) in 1997 showed findings of mild gastritis and mild esophagitis.  The Veteran was noted to have a history of peptic ulcer disease and was instructed to begin taking Prilosec.  Additional private treatment notes dated in December 1999 note findings of new onset type II diabetes mellitus.  VA treatment notes dated from 2005 to 2012 show that the Veteran had been treated for dyspepsia with Omeprazole.  

While a VA physician simply listed GERD under "other diagnosis" and not as a complication of diabetes mellitus in a March 2009 VA examination report, a VA certified physician's assistant (PA-C) further indicated that there was no relationship between GERD and diabetes in an additional October 2009 VA examination report.  Thereafter, in a December 2013 brief, the Veteran's representative cited to a discussion from a March 2004 medical treatise internet article which notes that type II diabetes mellitus was a risk factor for symptomatic GERD.  It was indicated that, in diabetes mellitus patients, "use of oral hypoglycemic agents, body mass index, disease duration and the quality of diabetic control influenced the incidence of GERD."  See Nishida T, Tsuji S, Tsujii M, Arimitsu S, Sato T, Haruna Y, Miyamoto T, Kanda T, Kawano S, Hori M. Department of Internal Medicine and Therapeutics, Osaka University Graduate School of Medicine, Osaka, Japan.  

In light of the cumulative record discussed above, the Board finds the March 2009 and October 2009 VA examination reports to be inadequate for adjudicative purposes in regards to the claim for entitlement to service connection for GERD as secondary to service-connected type II diabetes mellitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the conclusions reached by the October 2009 VA examiner do not directly address whether the Veteran's claimed GERD was aggravated by his service-connected type II diabetes mellitus.  Thus, the originating agency should obtain a VA medical opinion with supporting rationale to clarify the etiology of the Veteran's claimed GERD.

As noted above, the record reflects that the Veteran has received treatment for GERD, reflux, and dyspepsia at the VA Medical Center (VAMC) in Memphis, Tennessee.  However, as the claims files and Virtual VA file only include treatment records dated up to December 2012 from the Memphis VAMC, all additional pertinent VA treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include records from the Memphis VAMC for the period from December 2012 to the present.

2.  Then, the RO or the AMC should obtain a medical opinion from a physician with sufficient expertise to determine the etiology of the claimed GERD.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by the VA physician.  A notation to the effect that this record review took place should be included in the report of the physician.  The physician should be requested to provide an opinion, consistent with sound medical principles, as to whether there is a 50 percent or better probability that GERD was caused or permanently worsened by the Veteran's service-connected type II diabetes mellitus. 

The physician should acknowledge and discuss the medical treatise internet article referenced by the Veteran's representative in the December 2013 brief of record as well as the findings contained in the March 2009 and October 2009 VA examination reports.  For purposes of the opinions, the physician should assume that the Veteran is a reliable historian.

The physician must also provide the rationale for each opinion expressed.  If the physician is unable to provide any requested opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

